Judgment affirmed, with costs. All concurred, except Kruse, J., who dissented upon the ground that the act of the Legislature,* so far as it assumes to grant to a private corporation the use of the public right of the streets and highways of the State, is unconstitutional and void, it being not merely a declaration of the powers of the corporation, but an attempt to confer a valuable property right (People v. O'Brien, 111 N. Y. 1) by private act without expressing the same in the title of said act; Spring, J., not sitting.

See Laws of 1898, chap. 459, § 5.— [Rep.